Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-2, 4-10, 12-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Tuan (US-PGPUB-NO:  US20110276321)Tuan discloses):1.    A method comprising:generating, via a processing system [Para. 50, refer to: "processing system"], gate-level activity information [Para. 39, 6, refer to: "gate level"] of a software-programmable processor [Para. 50, refer to:  "configurable", "processor"] design for all possible executions of a target application, for any possible inputs to the target application [Para. 45, 44, refer to: "input output"], to identify parts of the software-programmable processor [Para. 50, refer to: "configurable", "processor"] design that are not exercised by the target application [Para. 3, refer to: "target", "design"];and performing, via the processing system [Para. 50, refer to: "processing", "system"], a constrained timing analysis ["timing analysis" (i. e. determination of timing data such as: frequency, delay, slack, skew, setup time, hold time and etc.)], on the software-programmable processor design [Para. 3], based on the gate-level activity information [Para. 39, refer to: "gate level"], to determine a minimum operating voltage [Para. 3, refer to: "determine", "minimum", "operating voltage"; Also refer to Fig. 4-1], 

    PNG
    media_image1.png
    391
    616
    media_image1.png
    Greyscale

for executing the target application [Para. 47, refer to: "target", "application"], on the software-programmable processor design [Para. 3, 8], such that parts of the software-programmable processor design that are exercised by the target application are guaranteed to meet timing constraints [Para. 35, 38, refer to: "meet", "delay", "timing analysis"], of the software-programmable processor design while parts of the software-programmable processor design that are not exercised by the target application- [Para. 47, refer to: "target", "application"], are allowed to violate the timing constraints [Para. 35, refer to: "delay", "specification"; also, Para. 40, refer to: "allow", "delay", "specification"].(As to claim 2, Tuan discloses):2.    The method of claim 1, wherein generating the gate-level activity information comprises [Para. 39, 6, refer to: "gate level"], performing symbolic simulation [Para. 39, refer to: "simulate"], to identify unexercisable gates of the Tuan discloses):4.    The method of claim 1, wherein performing the constrained timing analysis comprises [Para. 35, refer to: "design specification", "timing analysis"]:identifying exercisable paths [Para. 52, refer to: "interconnect"; also, Para. 7, refer to: "routing"], based on the gate-level activity information [Para. 39];and performing a voltage safety analysis [Para. 4, 8], on each exercisable path to determine the minimum voltage- [Para. 3, refer to: "determine", "minimum", "voltage"], at which the exercisable paths meet timing constraints [Para. 35, refer to: "meet", "delay", "timing analysis"].(As to claim 5, Tuan discloses):5.    The method of claim 4, wherein performing the voltage safety analysis [Para. 4, 8], comprises performing the voltage safety analysis for worst case timing conditions [Para. 35].(As to claim 6, Tuan discloses):6.    The method of claim 4, wherein performing the voltage safety analysis [Para. 4, 8], comprises lowering the voltage in steps and performing constrained timing Tuan discloses):7.    The method of claim 1, further comprising: sizing an energy harvester for the software-programmable processor design based on the minimum operating voltage [Para. 3, 34].(As to claim 10, Tuan discloses):10.    The system of claim 9, wherein the processor is to execute the instructions [Para. 57, refer to: "processor"], to generate the gate-level activity information by performing symbolic simulation [Para. 39, refer to: "gate level", "simulate"] to identify unexercisable gates of the software-programmable processor design [Para. 3, 8].(As to claim 13, Tuan discloses):13.    The system of claim 12, wherein the processor is to execute the instructions to perform the voltage safety analysis [Para. 8, 6], by performing the voltage safety analysis for worst case timing conditions [Para. 4, 8].(As to claim 14, Tuan discloses):14.    The system of claim 12, wherein the processor is to execute the instructions [Para. 57, 58], to perform the voltage safety analysis by lowering the voltage Tuan discloses):15.    The system of claim 9, wherein the processor is to execute the instructions to further size [Para. 57, refer to: "processor"], an energy harvester for the software-programmable processor design [Para. 3, 8] based on the minimum operating voltage [Para. 3, refer to: "minimum", "operating voltage"].(As to claim 16, Tuan discloses):16.    The system of claim 9, wherein the processor is to execute the instructions to further size an energy storage device [Para. 6, 57], for the software-programmable processor design based on the minimum operating voltage [Para. 3, refer to: "minimum", "operating voltage"].(As to claim 17, Tuan discloses):17.    A method comprising:receiving, via a processing system [Para. 50, refer to: "processing", "system"], an application binary for a target application [Para. 47, refer to: "application", "logic"; also, Para. 50, refer to: "digital logic"];Tuan discloses):18.    The method of claim 17, wherein analyzing the application binary comprises evaluating a control flow graph (CFG) [Para. 47, 52], of the application binary symbolically on the software-programmable processor design [Para. 50, 47], to determine which logic of the software-programmable processor design [Para. 3, refer to: "programmable", "design"], the application binary could toggle [Para. 50, refer to: "digital logic"], and which logic of the software-programmable processor design the application binary could never toggle [Para. 50, 47].Tuan discloses):19.    The method of claim 17, wherein performing the constrained timing analysis comprises performing the constrained timing analysis [Para. 35, refer to: "timing analysis" (i. e. determination of timing data such as: frequency, delay, slack, skew, setup time, hold time and etc.)], for worst case timing conditions [Para. 35, 8], such that the minimum operating voltage [Para. 3, refer to: "minimum", "operating voltage"], is guaranteed to be safe independent of process, voltage [Para. 4, refer to: "guaranteed", "process", "voltage"], and temperature variations [Para. 2, 4, refer to: "variation"].(As to claim 20, Tuan discloses):20.    The method of claim 17, wherein the parts of the software-programmable processor design [Para. 3, 8], that cannot be exercised by the application binary are allowed to violate timing constraints [Para. 40, refer to: "delay", "specification"], of the software-programmable processor design [Para. 3, 8].

Claims 1-2, 4-10, 12-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Prakash (US-PGPUB-NO:  US20090210841)(As to claim 1, 9, Prakash discloses):1.    A method comprising:Prakash discloses):Prakash discloses):4.    The method of claim 1, wherein performing the constrained timing analysis comprises [Para. 4, refer to: "design constrain" (i.e. preset design rules and conditions that must be met; i.e. a preset list of conditions, limitations that must be met), "STA"]:identifying exercisable paths [Para. 68, 74, refer to: "path"], based on the gate-level activity information [Para. 40, refer to: "gate", "activity"];and performing a voltage safety analysis [Para. 59 refer to: "voltage", "analysis"], on each exercisable path to determine the minimum voltage- [Para. 58 refer to: "minimum", "voltage"], at which the exercisable paths meet timing constraints [Para. 4, 75].(As to claim 5, Prakash discloses):5.    The method of claim 4, wherein performing the voltage safety analysis [Para. 59 refer to: "voltage", "analysis"], comprises performing the voltage safety analysis for worst case timing conditions [Para. 4, 71].Prakash discloses):6.    The method of claim 4, wherein performing the voltage safety analysis- [Para. 59], comprises lowering the voltage in steps and performing constrained timing analysis [Para. 4, 92], at each step to determine the lowest voltage- [Para. 40, 74].(As to claim 7, 8, Prakash discloses):7.    The method of claim 1, further comprising: sizing an energy harvester for the software-programmable processor design based on the minimum operating voltage [Para. 4, refer to: "configurable", "design"; also, Para. 9, refer to: "software", "processors"].(As to claim 10, Prakash discloses):10.    The system of claim 9, wherein the processor is to execute the instructions [Para. 74, 76 refer to: "command"] to generate the gate-level activity information by performing symbolic simulation [Para. 43, 40], to identify unexercisable gates of the software-programmable processor design [Para. 4, 9].(As to claim 13, Prakash discloses):13.    The system of claim 12, wherein the processor is to execute the instructions to perform the voltage safety analysis [Para. 74, refer to: "command", "analysis"], by performing the voltage safety analysis for worst case timing conditions [Para. 4, 71].(As to claim 14, Prakash discloses):Prakash discloses):15.    The system of claim 9, wherein the processor is to execute the instructions to further size [Para. 74, 76], an energy harvester for the software-programmable processor design [Para. 4, 9], based on the minimum operating voltage [Para. 58 refer to: “voltage swing levels"].(As to claim 16, Prakash discloses):16.    The system of claim 9, wherein the processor is to execute the instructions to further size an energy storage device [Para. 67, 83], for the software-programmable processor design based on the minimum operating voltage [Para. 4, 9].(As to claim 17, Prakash discloses):17.    A method comprising:receiving, via a processing system [Para. 9, refer to: "processing"], an application binary for a target application [Para. 41, 64];analyzing, via the processing system [Para. 9, refer to: "processing"], the application Prakash discloses):18.    The method of claim 17, wherein analyzing the application binary comprises evaluating a control flow graph (CFG) [Para. 4, 41], of the application binary symbolically on the software-programmable processor design [Para. 4, 9], to determine which logic of the software-programmable processor design the application binary could toggle [Para. 59, refer to: "number", "switching"; also, Para. 64, refer to: "logic", "bit"] and which logic of the software-programmable processor design the application binary could never toggle [Para. 4, 9].(As to claim 19, Prakash discloses):Prakash discloses):20.    The method of claim 17, wherein the parts of the software-programmable processor design- [Para. 4, 9], that cannot be exercised by the application binary are allowed to violate timing constraints [Para. 4, 92], of the software-programmable processor design [Para. 4, 9].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art.Allowable claims are: 3, 11.

Note: Claim group (1, 9) and (17) may be subject to restriction requirement.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571)